DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 49 is objected to because of the following informalities: “relative to the plurality of natural skin mapped” should read –relative to the plurality of natural skin landmarks mapped–.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-37 and 50-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “determine positional coordinates of the reference state model to at least one surface point on the deformable surface” in lines 10-11. It is unclear what is meant by the limitation. For examination purposes, it has been interpreted that any positional coordinates of the 
Claim 21 recites the limitation “the positional coordinates of the at least one surface point” in line 12-13. The positional coordinates of the at least one surface point has insufficient antecedent basis as positional coordinates of at least one surface point have not yet been positively recited. 
Claim 30 recites the limitation “access a 2D image of the deformable surface of the deformable ROI” in line 9. It is unclear if this is a 2D image acquired by the camera or if this is a different 2D image from any imaging modality such as a medical image. For examination purposes, it has been interpreted to mean any 2D image. 
Claim 50 recites the limitation “detect a position of at least one surface point on the deformable surface relative to a medical image”. It is unclear if the position of the surface point is determine in the medical image or if the position is detected on the deformable surface and the deformable surface is relative to a medical image. For examination purposes, it has been interpreted to mean either. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 21-22, 24-25, 31, 33, 37-38, 40-41, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerebko (US 20140254910 A1), hereinafter Jerebko.
Regarding claim 21,
Jerebko discloses a system (at least fig. 14 (31) and corresponding disclosure) for co-registering image data acquired from at least one imaging modality, the system comprising:
A processor (at least fig. 14 (33) and corresponding disclosure) programmed to:
Access a reference state model (at least fig. 6 (MD) and corresponding disclosure. [0048] which discloses a breast model image of an uncompressed breast and abstract which discloses the breast model data is patient-specific) between the deformable surface and a non-deformable surface of the deformable ROI (at least fig. 6 appears to show the model between the deformable surface (i.e. breast) and a non-deformable surface of the breast (i.e. chest)),  the reference state model (MD) representing the deformable ROI (i.e. breast) in a reference state position ([0044] which discloses the breast model is a breast model of an uncompressed breast or natural state) and registered to the non-deformable surface (at least fig. 10 (7 and 6) which are necessarily non-deformable surfaces in comparison to the deformable surface of the breast and [0014] which discloses localization data (e.g. LD1’) contains landmarks such as the top of the breast (7) and inframammary fold (6)). 
Determine positional coordinates of the reference state model to at least one surface point (at least fig. 6 (xm1) and corresponding disclosure and fig. 10 (x1-xk) and fig. 11 (k1-kk) and corresponding disclosure. Examiner notes the values of xm1 necessarily correspond to the contour points k1-kk of fig. 11 or x1-xk of fig. 10). Examiner notes the points xm1/x1-xk/k1-kk are localization data and thus their positional coordinates are necessarily determined in order to generate the model image of fig. 6) on a 
Register a first medical image (at least fig. 4 (ID1) and corresponding disclosure) to the positional coordinates of the at least one surface point (xm1) on the deformable surface ([0093] which discloses the localization data from the first and second image are mapped into (i.e. registered to) the breast model MD),which includes localization data (xm1) as seen in fig. 6. Examiner notes because the model data includes the at least one surface point, the medical image is necessarily registered to the positional coordinates of the surface point when registered to the breast model data (MD1))
The medical image (ID1) representing the deformable ROI in a deformed position (at least fig. 5) relative to the reference state position ([0048] which discloses the model is in a more natural state than a compressed state and at least fig. 5 depicts the deformable ROI in a compressed state compared the to the model image of fig. 6)and 
Project a first target pixel (Ta) in the first medical image (ID1) to the reference state model (at least fig. 6 (Tm1) and corresponding disclosure. [0076] which discloses the target object Ta, Tm1, Tm2, and Tb is the same object) based on a relative displacement of the at least one surface point (xm1) between the deformed position and the reference state position (examiner notes the first target pixel is necessarily projected based on a relative displacement of surface points (xm1 or k1…kK) from the deformed position (as shown in fig. 12) to the reference state position (as shown in fig. 13). [0089] which discloses determining the position of the target objects 11 (which correspond to the target objects Ta and Tm1) in the breast model data based on a corresponding interpolation of contour points in the description of the target objects in the first image data). 

Regarding claim 22,

Identify a non-deformable surface in the reference state model and the non-deformable surface associated with the first medical image ([0087] which discloses the inframmary fold (6) and top of the breast (7) are determined in the first image and of the corresponding breast model data MD1. At least fig. 10 depicts elements 6 and 7 as necessarily non-deformable surfaces when compared with the deformable surface of the breast), 
And register the first medical image to the non-deformable surface of the reference state model ([0026] which discloses the first image data (ID1) is transformed to be integrated into (i.e. registered to) the breast model data (MD1) which includes localization data (LD1’) (fig. 6). [0014] discloses the localization data inclues the top of the breast (7) and the inframmary fold (6) and fig. 10 further depicts the localization data includes these features (6 and 7). Examiner notes that because the localization data includes the non-deformable surface (6 and 7) the first medical image is necessarily registered to the non-deformable surface when it is transformed to be integrated with the model data (MD1)).

Regarding claim 24,
Jerebko discloses the elements of claim 21 as previously stated. Jerebko further discloses wherein the processor (33) is further programmed to:
Generate a visual representation of the reference state model having the position of the first target pixel represented therein (at least fig. 6); and 

Regarding claim 25,
Jerebko discloses the elements of claim 21 as previously stated. Jerebko further discloses wherein the processor (33) is further programmed to project the position of the first target pixel using a 

Regarding claim 31,
Jerebko discloses the elements of claim 21 as previously stated. Jerebko further discloses further comprising: 
A display (at least fig. 14 (45) and corresponding disclosure); and
wherein the processor (33) is further programmed to output the projected position of the first target pixel  (at least fig. 6 Tm1) to a display (45).

	Regarding claim 33,
	Jerebko discloses the elements of claim 21 as previously stated. Jerebko further teaches wherein the processor is further programmed to: 
	Register a second medical image (at least fig. 4 (ID2)) to the reference state model (MD) based on tracked positional coordinates of the at least one surface point on the deformable surface (Examiner notes the second medical image is necessarily mapped in the same manner the first image is mapped and would necessarily be based on tracked positional coordinates since the reference state model (MD) uses the tracked positional coordinates from both MD1 and MD2. [0093] which discloses the localization data from the first and second image are mapped into (i.e. registered to) the breast model MD)),
The second medical image (ID2) representing the deformable ROI in a different deformed state than the first medical image (ID1) (At least fig. 4 depicts ID2 in a different deformed state than ID1); and 
Project a position of a second target pixel (at least fig. 8 (Tb) and corresponding disclosure) in the second medical image (ID2) to the reference state model (at least fig. 7 (Tm2) and corresponding 
Wherein the first target pixel (Ta) and the second target pixel (Tb) represent a common target ( in the deformable ROI in the reference state position ([0076] which discloses the target object (Ta, Tm1, Tm2, and Tb is the same target object). 

Regarding claim 37,
Jerebko discloses the elements of claim 21 as previously stated. Jerebko further teaches wherein the processor (33) is further programed to:
Generate the reference state model from image data acquired with a skin surface of the deformable ROI in contact with a pad (at least fig. 1 (5) and corresponding disclosure. Examiner notes the model (MD) is generated from an image acquired in the compressed state (ID1/ID2)); and
Define the non-deformable surface (at least fig. 10 (6 and 7)) of the deformable ROI as the skin surface in contact with the pad (examine notes the top of the breast (6) and the inframammary fold (6) would be in contact with the pads (at least fig. 1)).

Regarding claim 38,
Jerebko discloses a computer-implemented method for co-registering medical images acquired of a patient, the method comprising:
accessing a reference state model (at least fig. 4 (MD) and corresponding disclosure) of a deformable region of interest (ROI) of the patient, the reference state model defined between a non-deformable surface of the deformable ROI and a deformable surface of the deformable ROI in a 
identifying positional coordinates of at least one surface point (at least fig. 6 (xm1) and at least fig. 13 (kt1-ktK and 3) and corresponding disclosure) on the deformable surface within the reference state model ([0076] which discloses first model localization data LD1’ contains surface landmarks xm1 [0089] which discloses kt1-ktK (on the interface 9) are determined in the corresponding breast model, [0081] which discloses the interface 9 involves the surface of the skin of the breast and [0087] which discloses the papilla 3 is determined in the corresponding breast model (MD1)) and
locating the at least one surface point relative to an image (at least fig. 12 (kt1-ktK and 3) and corresponding disclosure. [0087]-[0088] which disclose the papilla (3) and contour points (kt1-ktK determined in the first image data (ID1)), the image representing the deformable ROI in a deformed position (at least fig. 5 (ID1) and corresponding disclosure).

Regarding claim 40,
Jerebko discloses the elements of claim 38 as previously stated. Jerebko further discloses registering the reference state model to the image ([0021] which discloses mapping the first localization data (LD1 in image ID1) to the breast model data (MD1)) using the non-deformable surface in the reference state model ([0087] which discloses determining the inframammary fold 6 and top of breast 7 (non-deformable surface) in the breast model) and a corresponding non-deformable surface associated with the image ([0087] which discloses determining the inframammary fold 6 and top of breast 7 in the image corresponding to the model data) (Examiner notes that in paragraphs [0087]-[0089] the breast plane 21 which runs between surface points (6 and 7) is described as being used to map the contour points kt1-ktK. Examiner note the registration comprising the localization data of both the image ID1 and the model (MD1) would necessarily use the non-deformable surface 6 and 7 of both images). 

Regarding claim 41,
Jerebko discloses the elements of claim 38 as previously stated. Jerebko further discloses identifying positional coordinates of the at least one surface point in the image (at least fig. 12 (kt1-ktK) and corresponding disclosure); and 
Registering the image to the reference state model based on the identified positional coordinates of the at least one surface point in the reference state model and the identified positional coordinates of the at least one surface point in the image ([0021] which discloses mapping the first localization data (LD1) into the breast model data comprising (LD1’). Thus the images are registered (e.g. mapped) based on the identified coordinates LD1 and LD1’ which comprises the points kt1-ktK).

Regarding claim 48,
Jerebko discloses the elements of claim 38 as previously stated. Jerebko further discloses further comprising: 
Locating a surface contour line that defines a periphery of the non-deformable surface (at least fig. 11 (21) and corresponding disclosure); and 
Generating the reference state model using the surface contour line ([0089] which discloses contour points (kt1-ktk) are determined by section formation between rotated breast planes 22 and [0087] which discloses rotated breast planes 22 are produced by rotating the breast plane 21. Examiner notes the surface contour line 21 is used in generating the reference state model. Examiner notes kt1-ktk are necessarily the localization data xm1 of the reference state model).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jerebko in view of Foreign Reference Caluser et al. (WO 2014099825 A2), hereinafter Caluser.
Regarding claim 23,
Jerebko teaches the elements of claim 22 as previously stated. Jerebko fails to explicitly teach further comprising a chest wall sensor to track a body axis position and orientation of the patient.
Caluser, in a similar field of endeavor involving breast imaging, teaches a chest wall sensor to track a body axis position and orientation of a patient (pg. 13 which discloses a position sternum sensor, 49 can be attached to track the patients body position in reference to the exam table and pg. 24 which discloses following the position and orientation changes with the sensor 49 and pg. 22 which discloses sensor 49 is for measuring body position and orientation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Jerebko to include tracking a body axis position and orientation as taught by Caluser in order to track positions of the patients body accordingly (Caluser pg. 16) and ensure proper positioning of the patient for imaging purposes. Such a modification amounts to merely a 
Examiner notes in the modified system, the data received from the chest wall sensor is necessarily used in its broadest reasonable interpretation to register the first medical image with the non-deformable surface of the deformable ROI to ensure proper positioning of the patient. 

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jerebko in view of Twellman et al. (US 20140056502 A1).
Regarding claim 26,
Jerebko teaches the elements of claim 21 as previously stated. Jerebko fails to explicitly teach wherein in projecting the position of the first target pixel in the first medical image to the reference state model, the processor is further programmed to determine a distance of the first target pixel from the deformable surface of the deformable ROI in the deformed state; 
Determine a distance of the first target pixel from the non-deformable surface of the deformable ROI in the deformed state; and 
Utilize an algorithm to identify a reference pixel representing a location of tissue corresponding to the first target pixel in the reference state model based on the determined distances of the first target pixel from the deformable and non-deformable surfaces. 
Twellman, in a similar field of endeavor involving co-registration of breast images, teaches determining a distance of a first target pixel ([0104] which discloses arbitrary point (i.e. pixel) A) from a deformable surface ([0104] which discloses measuring a distance between A and anatomical landmarks (i.e. pectoral surface and skin surface of breast (deformable surface) and frontal breast position such as the nipple position (deformable surface)) depicted in all images) of a deformable ROI in ones state;

And utilize an algorithm to identify a reference pixel ([0104] which discloses transformation of point A from the image specific coordinate system of the first image data set to a target coordinate system in the second image data set) representing a location of tissue ([0104] which discloses point A is for a first region (i.e. tissue)) corresponding to the first target pixel (A) in a second image based  on the determined distances of the first target pixel from the deformable and non-deformable surfaces ([0104] which discloses the distances are used in order to perform the coordinate transformation). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Jerebko to include measuring distances between a target pixel and different reference regions as taught by Twellman in order to transfer coordinates between images under potentially different compression settings (Twellman [0155]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious. 

Regarding claim 27,
Jerebko, as modified, teaches the elements of claim 26 as previously stated. Twellman further teaches wherein the algorithm is configured to:
Calculate a ratio ([0118] which discloses a source ratio) of the distances of the first target pixel from the deformable and non-deformable surfaces (at least fig. 4 (dN and dNP) and [0118] which discloses a source ratio is computed as a ratio of the distance dN to the distance dNP. Examiner notes the source 
Identify the reference pixel representing the location of tissue corresponding to the first target pixel in the second image based on the calculated ratio ([0009] which discloses determing the second region such that a ratio of the target lines in the second image is similar to the source ratio).
Wherein the reference pixel is positioned a first distance from the deformable surface in the second image and a second distance from the non-deformable surface in the second image (Examiner notes the reference pixel is necessarily positioned in this way. Examiner further notes that all pixels are positioned a first distance from the deformable surface and second distance from the non-deformable surface). 

Claims 28, 32, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Jerebko in view of Defreitas et al. (US 2012050034 A1), hereinafter Defreitas.
Regarding claim 28,
Jerebko teaches the elements of claim 21 as previously stated. Jerebko further teaches further comprising a plurality of landmarks (at least fig. 10 (6, 7, and 3)) to define a surface contour line (at least fig. 10 (9) and at least fig. 11 (21) and corresponding disclosure) of the deformable ROI (at least fig. 10); and 
Wherein the process is further programmed to:
Identify the non-deformable surface (21) based on a detected position of the surface contour line (at least fig. 11 (21) which is disclosed as a breast plane ([0087]) determined between the surface points); and


Jerebko fails to explicitly teach further comprising a plurality of surface markers couplable to a periphery of the deformable surface to define the surface contour line of the deformable ROI; and 
Defreitas teaches using a marker as a landmark ([0035] which discloses landmark may be a fiducial skin marker in X-ray images) within tomosynthesis imaging ([0005] which discloses tomosynthesis imaging uses X-Ray imaging).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the skin landmarks of Jerebko to include markers as taught by Defreitas in order to enhance the identification of the landmarks. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 32,
Jerebko teaches the elements of claim 21 as previously stated. Jerebko fails to explicitly teach further comprising at least one of a surface marker and a sensor positioned on an exterior skin surface of the patient to track the positional coordinates of the at least one surface point. 
Defreitas teaches using a marker as a landmark ([0035] which discloses landmark may be a fiducial skin marker in X-ray images) within tomosynthesis imaging ([0005] which discloses tomosynthesis imaging uses X-Ray imaging).
It would have been obvious to a person having ordinary skill in the art to have modified the system of Jerebko to include a marker as taught by Defreitas in order to enhance the identification of 

Regarding claim 45, 
Jerebko teaches the elements of claim 38 as previously stated. Jerebko further teaches further comprising identifying the positional coordinates of the at least one surface point in the reference state position and within the image (at least figs. 12 and 13 (kt1-ktK and 3)).
Jerebko fails to explicitly teach identifying the coordinates based on detected positions of at least one surface marker applied to the deformable surface. 
Defreitas teaches using a marker as a landmark ([0035] which discloses landmark may be a fiducial skin marker in X-ray images) within tomosynthesis imaging ([0005] which discloses tomosynthesis imaging uses X-Ray imaging).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the skin landmarks of Jerebko to include markers as taught by Defreitas in order to enhance the identification of the at least one surface point in the reference state position and within the image. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 46,
Jerebko, as modified, teaches the elements of claim 45 as previously stated. Jerebko, as modified, further teaches further comprising: acquiring a three-dimensional (3D) image of an exterior skin surface of the deformable ROI have the at least one surface marker visible therein (at least fig. 12 and corresponding disclosure. Examiner notes in an instance where the surface markers are used for 
Determining the relative location of the at least one surface marker to the at least one surface point (examiner notes the location of the surface markers would be the same as the surface points). 

Regarding claim 47,
Jerebko teaches the elements of claim 38 as previously stated. Jerebko further teaches further comprising tracking the positional coordinates of the at least one surface point; and identifying the positional coordinates of the at least one surface point based on the tracked positional coordinates.
Jerebko fails to explicitly teach tracking the positional coordinates of the at least one surface point using one of a marker and a sensor coupled to the deformable surface; 
and identifying the positional coordinates of the at least one surface marker based on the tracked positional coordinates of the marker or sensor.
Defreitas teaches using a marker as a landmark ([0035] which discloses landmark may be a fiducial skin marker in X-ray images) within tomosynthesis imaging ([0005] which discloses tomosynthesis imaging uses X-Ray imaging).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the skin landmarks of Jerebko to include markers as taught by Defreitas in order to enhance the identification of the at least one surface point. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jerebko in view of Buelow et al. (US 20150222876 A1), hereinafter Buelow.
Regarding claim 29,
Jerebko teaches the elements of claim 21 as previously stated. Jerebko fails to explicitly teach further comprising a camera configured to acquire three dimensional (3D) images having the at least one surface marker detectable therein;  
and wherein the processor is further programmed to identify the deformable surface based on the detected position of the at least one surface marker in at least one of the 3D images. 
Buelow, in a similar field of endeavor involving breast imaging, teaches a system for co-registering image data acquired form at least one imaging modality comprising a 3D camera configured to acquire three dimensional (3D) images having at least one surface marker detectable therein ([0045] which discloses fiducial markers imaged by the 3D camera); and 
wherein a processor is further programmed to identify the a deformable surface based on the detected position of the at least one surface marker in at least one of the 3D images ([0041]-[0043] which discloses 3D images used to provide images of the breast surface and constructing a surface (i.e. deformable surface) from the 3D image. Examiner notes the surface would necessarily be based on a detected position of the fiducial markers in an instance where the fiducial markers are used).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Jerebko to include a camera as taught by Buelow in order to provide an additional imaging means for identifying the deformable surface. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claims 30 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Jerebko in view of Stolka et al. (US 9436993 B1), hereinafter Stolka.
Regarding claim 30,

Stolka, in a similar field of endeavor involving imaging deformable ROIs, teaches a system for co-registering image data acquired from at least one imaging modality; 
comprising a camera (at least fig. 1 (100)) configured to acquire two dimensional (2D) images of a deformable surface of a deformable ROI 
wherein a processor is programmed to: 
Determine the position of a plurality of skin landmarks within at least one of the acquired 2D image relative to at least one surface point (Col. 7 which discloses visually scanning with camera and collecting a visual mesh from one or more early markers, anchor markers or natural features);
	Generate a map of the plurality of skin landmarks (Col. 7 which discloses reconstructing a patient surface (i.e. map) from the observations of the markers/natural features);
	Register the map with a secondary image data (Col. 7 which discloses patient surface (i.e. map) and secondary image data may be coarsely registered by the anchor marker and finely registered using one or more markers or surfaces. Examiner notes the secondary image data may be x-ray projections (Col. 12))
	Access a 2D image of the deformable surface of the deformable ROI in a deformed position (Col. 2 which discloses input observations include images of the patient from one or more cameras);
Determine the position of the plurality of skin landmarks in the accessed 2D image (Col. 2 which discloses calculating relative deformations between currently and previously observed 
		Measure deformation of the deformable ROI between the one image and another based on the determined position of the plurality of skin landmarks (Col. 2 which discloses calculating relative deformations between currently and previously observed surface features (i.e. landmarks))

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Jerebko to include a camera as taught by Stolka in order to observe the deformations. Examiner notes in the modified system the deformation between currently and previously observed features would incorporate deformations from a reference state position to a deformed state. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

	Regarding claim 49,
	Jerebko teaches the elements of claim 38 as previously stated. Jerebko further teaches detecting a plurality of natural skin landmarks (at least figs. 12 and 13 (Kt1-Ktk) and corresponding disclosure and [0087]. Examiner notes the contour points are considered natural skin landmarks since they are along the interface 9 which involves the skin of the patient [0081]) on the deformable surface, 
mapping the plurality of natural skin landmarks relative to the reference state model ([0087] which discloses determining the contours and the curve points (k1-kk) in the model data MD1) 
	Jerebko fails to explicitly teach acquiring at least one optical image of a deformable surface in the deformed position;
	Detecting the position of the plurality of natural skin landmarks in the at least one optical image and 

	Stolka, in a similar field of endeavor involving imaging deformable ROIs, teaches detecting a plurality of natural skin landmarks on a deformable surface (Col. 7 which discloses visually scanning with camera and collecting a visual mesh from one or more early markers, anchor markers or natural features. Col. 2 which discloses the method is used for calculating relative deformations between images thus the surface image is necessarily deformable)
Mapping the plurality of natural skin landmarks relative to a reference state model (Col. 7 which discloses patient surface and secondary image data (i.e. a reference state model) may be coarsely registered (i.e. mapped) by the anchor marker and finely registered using one or more markers or surfaces. Examiner notes the secondary image data may be x-ray projections (Col. 12))
Acquiring at least one optical image of a deformable surface in a deformed position (Col. 2 which discloses input observations include images of the patient from one or more cameras);
detecting the position of the plurality of natural skin landmarks in the at least one optical image (Col. 2 which discloses calculating deformation between currently and previously observed surface features. Examiner notes the position is necessarily detected in order to perform this calculation).
measuring deformation of the deformable ROI based on the detected position of the plurality of natural skin landmarks in the at least one optical image relative to the plurality of natural skin mapped relative to the reference state model (Col. 2 which discloses calculating a relative deformation between currently observed and previously observed surface features and calculating deformations in the secondary image data (i.e. the references state model) from the calculated surface deformations). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Jerebko to include a camera as taught by Stolka in order to observe .
	
Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jerebko in view of Gustafson (US 20110137132 A1).
Regarding claim 34,
Jerebko teaches the elements of claim 33 as previously stated. Jerebko fails to explicitly teach wherein the processor is further programmed to:
Search for at least one additional image containing the common target, the at least one additional image projected to the reference state model; and 
Mark pixels within the at least one additional image corresponding to the common target. 
Gustafson, in a similar field of endeavor involving breast imaging, teaches viewing selected examinations, image, or specified regions of interest from a database (Examiner notes that selecting from a database is necessarily searching for the image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have searched for an additional image as taught by Gustafson in order to perform the method of Jerebko on additional images for a more complete breast analysis. Examiner notes in the modified system one would recognize it would have been obvious to project the additional image to the reference state model mark pixels to the common target as was performed in the first and second image of Jerebko. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Jerebko.
Regarding claim 35,
 Jerebko teaches the elements of claim 21 as previously stated. Jerebko further teaches wherein the processor is further programmed to output a display of the projected position of the first target pixel in the reference state model.
Jerebko fails to explicitly teach wherein outputting the display is during an ultrasound scan, however, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have displayed the projected position of the first target pixel in the reference state model during an ultrasound scan in order to provide guidance to the target position.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Jerebko in view of Buelow et al. (US 20120114213 A1) hereinafter Buelow (2012) and further in view of Eggers et al.(US  20130225986 A1), hereinafter Eggers.
Regarding claim 36,
Jerebko teaches the elements of claim 21 as previously stated. Jerebko fails to explicitly teach wherein the processors is further programmed to:
Project pixels from a plurality of medical images to the reference state model, the plurality of medical images acquired during an ultrasound scan and representing the deformable ROI in the deformed position
Buelow (2012), in a similar field of endeavor involving breast imaging, teaches projecting pixels from a plurality of medical images to a reference state model ([0053] which discloses superimposing (necessarily projecting pixels) on the MR volume (reference state model)), the plurality of medical images acquired during an ultrasound scan and representing a deformable ROI in a deformed position ([0055] which discloses ultrasound imaging with compression of the breast may be performed instead of tomosynthesis).

Eggers, in a similar field of endeavor involving ultrasound examination of the breast, teaches measuring a distance between neighboring pixels in a set of images ([0148] which discloses measuring a distance between pixel 94a and 94b, 94b and 94c, 94c and 94d, etc. in fig. 8a);
If a distance of the measured distance is less than a predefined threshold, a corresponding region contains sufficient image data ([0148] which discloses when a distance of pixels exceeds an acceptable spacing/distance then the user may be prompted to rescan a region at the end. Examiner notes that anything less than the acceptable distance (i.e. threshold) would contain sufficient image data since it would not need to be rescanned); and
If a distance of the measured distances is greater than the predefined threshold a corresponding region of the ultrasound scan contains insufficient image data ([0148] which discloses when a distance of pixels exceeds an acceptable spacing/distance (i.e. threshold) then the user may be prompted to rescan a region at the end of the procedure).
While Eggers does not explicitly teach marking the regions as containing sufficient or insufficient image data, Eggers does teach marking the images for review ([0205]).
Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Eggers to include marking the corresponding region of the ultrasound scan as containing sufficient or insufficient data in order to know which regions need to be rescanned at the end of the procedure and which regions do not.
.

Claims 39 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Jerebko in view of Barratt et al. (US 20120155734 A1), hereinafter Barratt.
Regarding claim 39,
	Jerebko teaches the elements of claim 38 as previously stated. Jerebko further teaches calculating a position of a target pixel (Ta) in the image relative to the reference state model (MD1) based on a displacement of the at least one surface point (Examiner notes the position of the target pixel in the image is necessarily based on a displacement on the at least one surface point (kt1 and 3)).
	Jerebko fails to explicitly teach determining a displacement of the at least one surface point between the reference state position and the deformed position; 
and calculating a position of a target pixel in the image relative to the reference state model based on the displacement of the at least one surface point. 
Barratt, in a similar field of endeavor involving co-registration of breast images, teaches determining a displacement between a reference state position from a reference state model and a deformed position from an image ([0042] which discloses calculating displacements from the initial geometric model (i.e. reference state model) to the deformed geometric model (i.e. deformed position)); 
And calculating a position of target pixels in the second image relative to the first image based on the displacement of the at least one surface point ([0042] which discloses using the displacements to map from the original geometric model (i.e. reference state model) to the deformed geometric model 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Jerebko to include calculating a displacement as taught by Barratt in order to enhance the mapping between images in two different deformation states (Barratt [0042]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 50,
Jerebko teaches a non-transitory computer readable storage medium having stored thereon instructions that cause a processor to: 
access a reference state model (at least fig. 4 (MD)) representing a deformable region of interest (ROI) of a patient in a reference state ([0048] which discloses a breast model image of an uncompressed breast (i.e. reference state)and abstract which discloses the breast model data is patient-specific), the reference state model defined between a deformable surface and a non-deformable surface of the deformable ROI (at least fig. 6 appears to show the model between the deformable surface (i.e. breast) and a non-deformable surface of the breast (i.e. chest)); 
detect a position of at least one surface point on the deformable surface relative to a medical image representing the deformable ROI in a deformed state (at least fig. 5 and fig. 6 (xa and xm1) and at least figs. 12 and 13 (kt1-ktK and 3) and corresponding disclosure. [0087]-[0089] which disclose the papilla 3 and contour points kt1-ktK are determined on breast model (MD1) and the medical image (ID1)); 
register the medical image to the deformable ROI of the reference state model using the detected position of the at least one surface point ([0026] which discloses the first image data (ID1) is 
And project a position of a target pixel (at least figs. 5 and 6 (Ta and Tm1)) in the image (at least fig. 5 (ID1)) relative to the reference state model (at least fig. 6 (MD1)) using a displacement of the at least one surface point (kt1-ktK and 3) (examiner notes the position of the target in different images necessarily uses a displacement of the surface point) 
	Jerebko fails to explicitly teach calculating a displacement of the at least one surface point between the deformed state and the reference state; 
and project a position of a target pixel in the image relative to the reference state model using the calculated displacement of the at least one surface point. 
Barratt, in a similar field of endeavor involving co-registration of breast images, teaches determining a displacement between a reference state position from a reference state model and a deformed position from an image ([0042] which discloses calculating displacements from the initial geometric model (i.e. reference state model) to the deformed geometric model (i.e. deformed position)); 
And calculating a position of target pixels in the second image relative to the first image based on the displacement of the at least one surface point ([0042] which discloses using the displacements to map from the original geometric model (i.e. reference state model) to the deformed geometric model (i.e. deformed image), or vice versa and [0096] which discloses 3D coordinates of landmarks (i.e. target pixel) are propagated using the DDF).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Jerebko to include calculating a displacement as taught by Barratt 

Regarding claim 51,
Jerebko, as modified, teaches the elements of claim 50 as previously stated. Jerebko further teaches wherein the instructions further cause the processor to: 
Detect a position of the non-deformable surface associated with the medical image (at least figs. 12 and 13 (6 and 7) and fig. 10 (21) and corresponding disclosure. Examiner notes the positions of the top of the breast 7 and the inframammary fold 6 as well as the breast plane (21) between 6 and 7 are interpreted as the non-deformable surface) and 
Register the reference state model to the medical image based on the detected position of the non-deformable surface associated with the medical image and a position of the non-deformable surface in the reference state model ([0021] which discloses mapping the first localization data into the breast model data (MD). Examiner notes the registration would be based on the detected positions of the non-deformable surface in both the medical image and the reference state model since kt1-ktK in both images are determine by the rotated breast planes 22 which are produced from breast plane 21 (e.g. non-deformable surface) and projection point 8 of the breast plane ([0087]-[0089]). 

Regarding claim 52,
Jerebko, as modified, teaches the elements of claim 50. Jerebko further teaches wherein the instructions further cause the processor to register the reference state model to the medical image using a body axis orientation of the patient corresponding to the reference state model and a body axis 

Regarding claim 53,
Jerebko, as modified, teaches the elements of claim 50 as previously stated. Jerebko further teaches wherein the instructions that cause the processor to register the medical image to the deformable ROI of the reference state model using the detected position of the at least one surface point comprises instructions that cause the processor to:
Determine relative positional coordinates of the at least one surface point between the reference state model and the medical image (at least figs. 12 and 13 and corresponding disclosure. Examiner notes the positional coordinates of the at least one surface point (kt1-ktk) are determined in both the first medical image (ID1) and the second medical image (ID2) ; and 
Register the positional coordinates of the at least one surface point of the medical image to the positional coordinates of the at least one surface point of the reference state model ([0021] which discloses mapping the localization data (i.e. kt1-ktk) to the breast model data. Examiner notes the breast model data includes the localization data (kt1-ktk) and thus the positional coordinates of the surface points in the medical image are registered ot the positional coordinates of the surface points in the references state model (See figs. 12 and 13). 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Jerebko in view of Georgii et al. (US 20160151050 A1), hereinafter Georgii.
Regarding claim 42,
Jerebko discloses the elements of claim 38 as previously stated. Jerebko further discloses further comprising applying a deformation algorithm to calculate a position of tissue representing the target 
Jerebko fails to explicitly teach wherein the deformation algorithm calculates at least a force-based deformation in the image relative to the reference state position. 
Georgii, in a similar field of endeavor involving co-registration of breast images, teaches calculating a deformation in an image relative to a reference state position in order to create a pixel coordinate system ([0040] which discloses calculating a deformation from a non-deformed breast model to the deformed breast models (211 and 211) to establish a coordinate correlation between the deformed breast model 212).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the deformation algorithm of Jerebko to include calculating a deformation as taught by Georgii in order to enhance the coordinate transformation between images Examiner notes in the modified system the x-ray deformed breast model is a force-based deformation as taught by Jerebko.

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Jerebko in view of Caluser and Jerebko et al. (US 20130223715 A1), hereinafter Jerebko (2013).
Regarding claim 43,
Jerebko teaches the elements of claim 42 as previously stated. Jerebko further teaches registering the reference state model to a body axis orientation of the patient in the reference state position (Examiner notes the reference state model is already in a body axis orientation of the patient in the reference state position);

Caluser, in a similar field of endeavor involving breast imaging, teaches detecting a body axis orientation of a patient (Pg. 22 which discloses a position sensor (49) to measure body position and orientation) and detecting a difference in the body axis orientation of the patient during imaging (pg. 22 and 23).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Jerebko to include detecting the body axis orientation in order to track the orientation of the patient between different image sets.
Jerebko, as modified, fails to explicitly teach wherein the deformation algorithm calculates gravity based deformation in the image based on a difference in the body axis orientation of the patient between the reference state position and the image.
Jerebko (2013), in a similar field of endeavor involving co-registration of breast images, teaches wherein a deformation algorithm ([0051] which discloses thin plate spline interpolation) calculates a gravity based deformation in an image (which discloses thin plate splines are used to describe the deformation of the volume from a first form to a second form. Examiner notes that by describing a deformation a deformation is necessarily calculated) based on a difference in the body axis orientation of the patient between the reference state position and the image ([0039] which discloses the first form is of breast tomosynthesis (used for reference state position) and the second form may be deformed by gravitation (body axis orientation with the patient lying on stomach)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Jerebko, as currently modified, to include calculating a gravity based deformation 
Examiner notes the calculation of Jerebko (2013) would necessarily be based on any difference detected by the sensor 49 of Caluser.

Regarding claim 44,
Jerebko, as modified, teaches the elements of claim 43 as previously stated. Caluser further teaches further comprising detecting the body axis orientation using positional data output from a sensor Pg. 22 which discloses a position sensor (49) used to measure the body position and orientation) coupled to the chest wall of the patient (pg. 13 which discloses a position sternum sensor, 49 and pg. 22 which discloses body position sensor 49 attached to the sternum) 
	

Response to Arguments
Regarding 112(b) rejections,
The 112(b) rejections of claims 21, 22, 23, 24, 29, 31, 42, 43, 47, and 50 set forth in the non-final rejection mailed on 1/23/2020 have been withdrawn in view of the amendments to the claims as presented on 02/23/2021.
New 112(b) rejection of claim 21 necessitated by amendment.
New 112(b) rejection of claim 50.
Regarding claim 30, Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. For example, applicant argued “is a 2D image acquired by the camera or if this is a different 2D image from any imaging modality such as a medical image,” as asserted by the Examiner, is 

Regarding 102/103 rejections,
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
For example, applicant argues “the contour points kt1,…., KtK likewise cannot be considered positional coordinates of at least one surface point on a deformable surface of a deformable region of interest (ROI) of a patient, as called for in claim 21. (See also claim 38). Instead the contour points kt1,….,ktK are used to describe target objects Ta, Tb, Tm1, Tm2 which are inside the breast by a spatial thin plate spline interpolation between the contour points” (REMARKS pg. 23). While examiner agrees that paragraph [0089] discloses the contour points are used to describe the target objects, this does not mean that the contour points cannot be positional coordinates of at least one surface point, it merely means the contour points are used in the process to describe the target points. For example, paragraph [0081] describes that the interface 9 describes a surface of the skin of the breast and paragraph [0089] describes that the contour points kt1…ktK are in the interface 9, therefore the contour points would necessarily describe surface points along the interface 9. Furthermore the contour points kt1-ktk are merely used to describe the process for generating the localization data (e.g. xa or xm) which are surface landmarks.
Applicant further argues that “Bharat et al. requires ‘determining the alignment by applying a mathematical transformation to the geometric model to optimize a measure of orientational alignment 
	

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BROOKE LYN KLEIN/Examiner, Art Unit 3793          

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793